Citation Nr: 0823889	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-12 228A	)	DATE
	)
   	MERGED APPEAL	)
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

2.  Whether a Substantive Appeal was timely filed with 
respect to a June 2003 rating decision that granted service 
connection for gastroesophageal reflux disease (GERD) and 
assigned a 10 percent rating effective from June 1, 2003.

3.  Entitlement to an initial rating in excess of 10 percent 
for GERD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1986 until May 
2003.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2006 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas for additional development.  Prior to the 
Remand, this matter was before the BVA on appeal from a June 
2003 rating decision granting service connection for GERD, 
with a 10 percent evaluation, from the San Diego, California 
RO, and a May 2004 rating decision denying service connection 
for a bilateral wrist disorder from the Waco, Texas RO.  

The evidence of record indicates that the veteran submitted 
an application for vocational rehabilitation in August 2005.  
He also submitted a claim for an increased evaluation for his 
service-connected renal insufficiency in April 2007.  
However, these matters are not before the Board because they 
have not been prepared for appellate review.  Accordingly, 
these matters are REFERRED to the RO for appropriate action.

The issue of a rating increase for the veteran's service-
connected GERD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1986 until May 2003.  

2.  Service connection for left and right wrist carpal tunnel 
syndrome was granted in December 2007, with a 10 percent 
rating effective June 1, 2003; the current claim for service 
connection is moot.  

3.  The veteran submitted a timely substantive appeal for his 
claim for an increased initial evaluation for his service-
connected GERD.  


CONCLUSIONS OF LAW

1.  Since service connection for carpal tunnel syndrome was 
granted in December 2007, there is no remaining case or 
controversy over which the Board has jurisdiction and the 
matter is dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.200, 20.202, 20.302 (2007).

2.  A timely appeal for entitlement to an initial evaluation 
for GERD, in excess of 10 percent, has been filed. 38 
U.S.C.A. §§ 5103(a), 5103A, 5107, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.200, 20.202, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claim that a timely 
substantive appeal for the veteran's GERD claim for a rating 
increase was filed.  Additionally, the claim for service 
connection for carpal tunnel syndrome was granted by the RO 
in December 2007.  These are complete grants of the benefits 
sought on appeal.  Thus, a discussion of VA's duties to 
notify and assist is unnecessary in regards to these claims.

Carpal Tunnel Syndrome

In light of the RO's decision to grant service connection, 
the issue of entitlement to service connection for carpal 
tunnel syndrome is now moot.  See 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.200, 20.202, 20.302 
(2007).  Since there is no issue in controversy, this claim 
must be dismissed.

GERD Substantive Appeal

The veteran essentially contends that his substantive appeal, 
filed in April 2008, is timely in regards to his claim for an 
initial, increased rating for his service-connected GERD.

An appeal consists of a timely filed NOD in writing, and 
after an SOC has been issued, a timely filed Substantive 
Appeal. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. A claimant 
or his representative must file an NOD with a determination 
by the agency of original jurisdiction (AOJ) within one year 
of the date that that agency mails notice of the 
determination to him or the determination becomes final. 38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a). A Substantive 
Appeal must generally be filed within 60 days from the date 
that the AOJ mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of the mailing 
of the notification of the determination being appealed, 
whichever period ends later. An extension of the 60-day 
period for filing a Substantive Appeal may be granted for 
good cause. 38 C.F.R. § 20.303. A request for such an 
extension should be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal. Id.  

However, if a claimant has not yet perfected an appeal and VA 
issues a supplemental statement of the case (SSOC) in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(c) require VA to afford the claimant at least 
60 days from the mailing date of the supplemental statement 
of the case to respond and perfect an appeal, even if the 60-
day period would extend beyond the expiration of the one-year 
period.  See VAOPGCPREC 9-97.

In the December 2006 remand, the Board explained that the 
veteran had not filed a timely substantive appeal to the June 
2003 rating decision; however, during the appeal period and 
after the issuance of the February 2004 statement of the case 
the RO obtained additional pertinent VA outpatient treatment 
records.  The Board thus remanded the claim to afford the 
veteran at least 60 days following the issuance of a 
supplemental statement of the case (Supplemental Statement of 
the Case) to perfect his appeal of his GERD claim.  
 
Although the SSOC provided by the RO was dated in December 
2007, the veteran is deemed to have 60 days to file a 
substantive appeal from the date of its mailing, in March 
2008.  See 38 C.F.R. § 20.302(b)(1).  His VA Form 9 was 
received in April 2008, within 60 days of the mailing of his 
SSOC, and is deemed to be timely.  The veteran's claim that 
his substantive appeal in regards to his June 2003 rating 
decision granting service connection for GERD was timely is 
granted.


ORDER

The appeal for service connection for carpal tunnel syndrome 
is dismissed.

The veteran's substantive appeal in regards to his claim for 
an increased, initial evaluation for GERD is timely; to this 
extent only his claim is granted.


REMAND

The veteran contends that his GERD symptoms are more 
indicative of a rating in excess of 10 percent.  

The Board notes that VA outpatient treatment records indicate 
that the veteran has a history of GERD; however, they do not 
provide adequate information as to the severity of his GERD 
symptoms and he has not been provided a VA examination to 
determine their severity.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, and severity of his GERD 
disability. The claims folder should be 
made available to and be reviewed by 
the examiner. All indicated testing 
should be accomplished, and the 
examiner should report what symptoms 
are specifically associated with GERD.  
Symptoms including whether the veteran 
has recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation; 
substernal, arm, or shoulder pain; 
pain; vomiting; weight loss; or any 
other symptoms productive of any health 
impairment should be discussed.  A 
discussion of the severity of his 
symptoms should also be included.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.  

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


		
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


